
	

115 S3161 IS: Centers for Disease Control and Prevention Emergency Response Act of 2018
U.S. Senate
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3161
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2018
			Mr. Brown introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To establish the Centers for Disease Control and Prevention Emergency Response Fund to provide
			 assistance with respect to a public health emergency, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Centers for Disease Control and Prevention Emergency Response Act of 2018.
		2.Centers for Disease Control and Prevention Emergency Response Fund
 (a)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Centers for Disease Control and Prevention Emergency Response Fund (referred to in this Act as the Fund). (b)Obligations and expendituresSubject to subsection (d), the Director of the Centers for Disease Control and Prevention (referred to in this Act as the Director) may obligate and expend amounts in the Fund in the event the Director activates Level 1 emergency operations, as necessary to detect, prepare for, or respond to a natural or manmade disaster, disease outbreak, or other public health emergency, domestically or abroad.
 (c)CoordinationIn obligating and expending amounts in the Fund, the Director may coordinate with other Federal and State entities, as appropriate, including through the transfer of amounts in the Fund to such other entities.
			(d)Congressional oversight
 (1)NoticeThe Director shall submit to the President, the Committee on Appropriations of the Senate, and the Committee on Appropriations of the House of Representatives, and any other relevant committee, notice of any plan to obligate or expend amounts in the Fund.
 (2)ReportingNot less frequently than every 60 days, the Director shall provide regular briefings and submit a written report, to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and any other relevant committee, detailing the use of any amounts obligated or expended from the Fund during the applicable 60-day period.
 (3)Requirements for amounts greater than $1,000,000,000The Director may obligate or expend amounts in the Fund that are greater than $1,000,000,000 in any fiscal year in accordance with a plan submitted under paragraph (1) only if a joint resolution of disapproval of such plan is not enacted within 30 days of such submission.
				(e)Appropriations
 (1)In generalThere is appropriated to the Fund, out of any monies in the Treasury not otherwise appropriated, to remain available until expended—
 (A)for fiscal year 2019, $2,000,000,000; and (B)for fiscal year 2020 and each fiscal year thereafter, if the unobligated amount remaining in the Fund on the first day of the applicable fiscal year is less than $2,000,000,000, the amount equal to the difference between $2,000,000,000 and the unobligated amount remaining in the Fund on the first day of such fiscal year.
					(2)Emergency designation
 (A)Statutory PAYGOThis subsection is designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).
 (B)Senate designationIn the Senate, this subsection is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.
 (3)LimitationAmounts appropriated under this Act shall supplement, and not supplant other Federal, State, and local governmental amounts provided for public health response activities, including amounts provided through any emergency supplemental appropriations Act.
 (f)GAO reportsNot later than 1 year after the date of enactment of this Act and annually thereafter for 4 years, the Comptroller General of the United States shall submit a report to Congress on the Federal response to infectious disease outbreaks during the reporting period, best practices for emergency public health response and interagency coordination, the use of funding sources in public health emergency response, and the use of the Fund established by this Act.
			
